Matter of People of the State of New York ex rel. Martin J. LaFalce v Clott (2019 NY Slip Op 06708)





Matter of People of the State of New York ex rel. Martin J. LaFalce v Clott


2019 NY Slip Op 06708


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Acosta, P.J., Manzanet-Daniels, Mazzarelli, Webber, Moulton, JJ.9914 -3790] 869/19 185/19[*1] In re People of the State of New York ex rel. LaFalce on behalf of	 Bill Ayala, Petitioner,Hon. Abraham Clott, etc., Respondent. Bridget G. Brennan, Special Narcotics Prosecutor, Nonparty Respondent.Janet E. Sabel, The Legal Aid Society, New York (Martin J. LaFalce of counsel), for petitioner.Darcel D. Clark, District Attorney, Bronx (Eric J. Aho of counsel), for Bridget G. Brennan, respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs
or disbursements.
Justice Abraham Clott has elected, pursuant to CPLR 7804(i) not to appear in this proceeding.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 24, 2019
CLERK